Exhibit 10.3

Addendum No. 1 to Master Purchase Agreement dated February 14, 2006

between

RAINMAKER SYSTEMS, INC.

and

SUN MICROSYSTEMS, INC.

This Addendum Number 1 (“Addendum”), effective the 31st day of March, 2009
(“Addendum 1 Effective Date”), is made by and between Rainmaker Systems, Inc.,
with a place of business at 900 East Hamilton, Suite 400, Campbell, CA 95008
(“Supplier”) and Sun Microsystems, Inc., with a place of business at 4150
Network Circle, Santa Clara, CA 95054 (“Sun”).

WHEREAS Supplier and Sun entered into a certain Master Purchase Agreement
effective February 14, 2006, Sun Contract Reference No. 3451-0207, under which
Sun hired Supplier to perform labor, telesales and hosting services (the
“Agreement”);

WHEREAS, Supplier and Sun will execute this Addendum on the Addendum 1 Effective
Date; and

WHEREAS, Supplier and Sun desire to amend the Agreement and replace in its
entirety the Hosting Services Exhibit with Exhibit A (“Application Services
Agreement”) attached hereto and extend the Agreement, as amended; and

WHEREAS, Supplier and Sun desire the terms of the Agreement, as amended by this
Addendum, to apply to all SOWs executed or superseded after the Effective Date
of this Addendum 1.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, it is hereby agreed by and between Supplier and Sun as
follows:

 

A. Cancellation of the Hosting Services Exhibit to the Agreement.

The parties hereby cancel and terminate the Hosting Services Exhibit in full,
per the terms of the Agreement, and incorporate into the Agreement by this
reference the terms of the License Agreement for Rainmaker Technology, entitled
the “Application Services Agreement,” attached hereto as Exhibit A.

 

B. Licensed Technology.

The license terms related to any Rainmaker technology and any third party
technology provided by Supplier referenced or required by Sun for performance of
the Services will be set forth in the separate License Agreement between the
parties, a copy of which is attached as Exhibit A.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

C. New Definitions to the Agreement.

Section 2, Definitions, of the Agreement is amended to add in the following new
definitions:

25. “Service Information” means any information, including Personal Information,
data, software, or files received by Supplier from or on behalf of Sun in
connection with the performance of the Services hereunder.

26. “Sun Facilities” means the Sun site or facility identified by the parties
that will be used by Supplier and Workers to the extent necessary to provide the
Services.

27. “Supplier Facilities” means the Supplier site or facility identified by the
parties that will be used by Sun and its employees, agents and contractors to
the extent necessary to provide the Services.

28. “Sun Direct Competitor” means any entity, as well as their Affiliated
Companies, which provide products or services that compete with the products or
services provided by Sun to its customers as determined, and may be revised
annually, by Sun; provided however that any such revisions shall not have a
retroactive effect. A list of the Sun Direct Competitors as of the Addendum 1
Effective Date are set forth on Exhibit C.

 

D. Revised, Deleted and New Sections of the Agreement.

1. Section 1 (“Scope”) of the Agreement is amended to add in the following new
sub-Sections:

1.4 Country Joining Agreement. The parties agree that the performance of the
programs and services under the Agreement may be provided in multiple countries.
All of the parties’ rights and obligations shall apply with the same force and
effect to any of Supplier and Sun’s Affiliated Companies (defined below) that
are covered by the Agreement or those entities of Supplier and Sun that execute
a “Country Joining Agreement.” The parties will negotiate in good faith any
additional terms, conditions and schedules that are required to conduct business
or provide services in any particular country. Any additional terms and
conditions will be reflected in the Country Joining Agreement together with the
corresponding schedules. Each Country Joining Agreement and the corresponding
schedules will apply only to the country or geographic region for which the
Country Joining Agreement was executed.

1.5 The Agreement is Binding on Affiliated Companies. The Agreement applies to
and binds affiliated companies of Supplier and Sun that provide written notice
of their acceptance of these terms. Written issuance of, or acknowledgment of
acceptance of, a purchase order referencing the Agreement or execution of a
Country Joining Agreement will constitute acceptance of the terms.

2. The parties wish to revise sub-Section 6.2.1 (“Compliance with Laws”) in the
first sentence as follows: “In connection with the performance of this Agreement
and any SOW, Supplier will obtain ….” The remainder of this section will remain
as written.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

3. Sub-Section 3.5.4 (“No Hire Agreement”) is deleted in its entirety and
replaced with the following:

3.5.4 Non-Solicitation. Except as expressly set forth herein, during the Term of
any SOW and ****, will not solicit for employment directly or indirectly, any
employees of ****. Except as expressly set forth herein in connection with the
expiration or termination of this Agreement, during the Term, **** will not
solicit for employment directly or indirectly, any ****. In each case, the
prohibition on solicitation shall **** under this Agreement. This provision
shall not operate or be construed to prevent or limit any employee’s right to
practice his or her profession or to utilize his or her skills for another
employer or to restrict any employee’s freedom of movement or association.
Neither the publication of classified advertisements in newspapers, periodicals,
Internet bulletin boards, or other publications of general availability or
circulation nor the consideration and hiring of persons responding to such
advertisements shall be deemed a breach of this Section, unless the
advertisement and solicitation is undertaken as a means to circumvent or conceal
a violation of this provision.

4. Section 3.5 (“Workers”) is amended to add the following new Sub-Sections:

3.5.6 Communications to Employees. Supplier shall only communicate with Sun
employees in accordance with the terms of this Agreement and any SOW or for the
purposes of providing Services under this Agreement and its Ancillary Documents.
Sun and Supplier each agree that they shall not communicate employment and
contractual terms on behalf of the other.

3.5.7 Travel and Relocation Costs. Supplier shall be financially and
operationally responsible for all travel and relocation requirements and costs
caused by the transfer of location of Workers under this Agreement.
Notwithstanding the foregoing, travel expenses of Workers may be reimbursed by
Sun to Supplier in accordance with Sun’s Contractor Travel Guidelines as set
forth in an SOW.

3.5.8 Material Staffing Changes. Supplier shall staff the projects to be
performed in the SOW in accordance with the terms of the SOW. The expected
staffing plan for the Services will be set forth in the SOW, as applicable.
Material proposed or actual changes to the staffing levels and positions during
the first twelve (12) months following the corresponding SOW Effective Date must
be reported to Sun each month. A material change in staffing is considered to be
any change of **** or more from each figure within the Workers projection tables
of the SOW, if applicable. Any material proposed changes to staffing levels
during this period are subject to Sun’s approval, which approval will be based
on Sun’s reasonable satisfaction that such changes will not have an adverse
impact on the Supplier’s ability to perform its obligations under the Agreement.
The Parties agree that this review and approval does not constitute a derogation
of Supplier’s management responsibilities.

3.5.9 Compensation. Supplier shall be responsible for determining the
compensation and any bonuses paid to Workers.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

3.5.10 Workers Are Not Sun Employees. Except as otherwise expressly set forth in
this Agreement, the Parties intend to create an independent contractor
relationship. No officer, director, employee, agent, affiliate, contractor or
Subcontractor retained by Supplier to perform work on Sun’s behalf hereunder
shall be an officer, director, employee, affiliate, contractor or Subcontractor
respectively of Sun and no individual will be an agent of the other. Supplier,
not Sun, has the right, power, authority and duty to supervise and direct the
activities of the Workers and to compensate such Workers for any work performed
by them on behalf of Sun pursuant to this Agreement. Supplier, and not Sun,
shall be responsible and therefore solely liable for all acts and omissions of
Supplier and Workers.

3.5.11 Replacement, Qualifications and Retention of Workers

3.5.11(a) Sufficiency and Suitability of Workers. Supplier shall assign
sufficient Workers to provide the Services in accordance with this Agreement and
such Workers shall possess suitable competence, ability and qualifications and
shall be properly educated and trained for the Services they are to perform.
Supplier shall ensure that the Workers it assigns to perform the Services for
Sun under the terms of this Agreement are not included in any exclusion lists
published by the United States government. It will also ensure that the most
recent country of citizenship or permanent residency of these Workers is not
subject to any trade embargoes or restrictions imposed by the United States
government.

3.5.11(b) Requested Replacement. In the event that Sun determines that the
continued assignment to Sun of any individual Workers is not in the best
interests of Sun for any reason, then Sun shall give Supplier written notice to
that effect requesting that such Workers be replaced and stating the reasons for
such request. Supplier shall have **** following Sun’s request for removal of
such Workers in which to investigate the matters forming the basis of such
request, correct any deficient performance****. If, following such **** period,
Sun is not reasonably satisfied with the results of Supplier’s efforts to
correct the deficient performance and/or to use reasonable commercial efforts to
prevent its recurrence, Supplier shall, ****, remove and replace such Workers
with an individual of suitable ability and qualifications, ****. Nothing in this
provision shall operate or be construed to limit Supplier’s responsibility for
the acts or omission of the Supplier and Workers.

3.5.11(c) Retention/Turnover. Supplier will use commercially reasonable efforts
to keep the turnover rate of Workers to a level comparable or better than the
industry average for large, well-managed telesales services companies in the
relevant jurisdiction. If Sun determines that the turnover rate of Workers is
unacceptable and so notifies Supplier, Supplier shall within ten (10) business
days: (i) provide Sun with data concerning Supplier’s turnover rate; (ii) meet
with Sun to discuss the reasons for the turnover rate; and (iii) submit a
proposal, at no additional cost to Sun, for Sun’s review and approval regarding
reducing the turnover rate. Notwithstanding any transfer or turnover of Workers,
Supplier shall remain obligated to perform the Services in accordance with the
terms of the SOW.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

3.5.12 Restrictions on Performing Services to Competitors. Supplier shall
not****. This restriction shall not apply ****. In these cases, the restrictions
set forth in this section shall not apply and ****. Notwithstanding the
foregoing, all obligations and restrictions set forth in the Confidential
Information section of the Agreement shall survive and apply ****.

3.5.13 Conduct and Compliance. While at Sun Facilities, Workers shall;
(a) comply with the Sun Rules and other rules and regulations regarding personal
and professional conduct generally applicable to personnel at such Sun
Facilities (and communicated to and received by Supplier in advance in writing
or by any other means generally used by Sun to disseminate such information to
its employees or contractors), other than those rules and regulations only
applicable to Sun Personnel; (b) comply with reasonable requests of Sun
personnel pertaining to personal and professional conduct; (c) attend workplace
training offered by Sun at Sun’s request; and (d) otherwise conduct themselves
in a businesslike manner. In addition and as permitted by applicable Laws, any
Workers who works (or is scheduled to work) at Sun Facilities may be subject to
a background check.

3.5.14 Identification of Workers. All Workers shall clearly identify themselves
at Sun Facilities as Workers and not as employees of Sun. This requirement shall
apply to any and all communications with Sun employees, whether oral, written or
electronic.

3.5.15 Substance Abuse. Supplier agrees to immediately remove any Workers who
engage in substance abuse while on Sun Facilities, while driving a vehicle, or
while performing Services. Substance abuse includes (a) the purchase, sale,
attempted sale, possession or use of illegal drugs, and/or drug paraphernalia,
(b) the misuse of prescription or non-prescription drugs, or (c) the
irresponsible use or abuse of alcohol. Supplier represents and warrants that it
has and will maintain substance abuse policies, in each case in conformance with
Applicable Laws, (including the Drug Free Workplace Act of 1988, in the United
States) and Workers will be subject to such policies. Supplier represents and
warrants that it shall require its Subcontractors and Affiliated Companies
providing Services to have and maintain such policy in conformance with
Applicable Law and to adhere to this provision.

3.5.16 Union Agreements. Supplier shall provide Sun not less than ninety
(90) days notice of the expiration of any collective agreement with unionized
Workers who are Rainmaker employees.

3.5.17 Non-Disclosure Agreement. Each party shall ensure that all third parties
to whom it provides Confidential Information under this Agreement shall be
subject to a Confidentiality Agreement with provisions similar to those that
exist between the parties.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

5



--------------------------------------------------------------------------------

5. Section 6 (“Compliance”) is amended to add the following new sub-Sections:

6.2.3 Compliance Data and Reports. At no additional charge, Supplier shall
provide, at Sun’s reasonable request, Sun with data and reports in Supplier’s
possession necessary for Sun to comply with all Applicable Laws.

6.2.4 Awareness of Laws. Supplier shall maintain general familiarity with the
legal and regulatory requirements applicable specifically to the principal
businesses of Supplier (including laws generally applicable to telesales and
labor services). At Sun’s request, Workers shall participate in Sun provided
legal compliance training programs.

6.2.5 Absence of Litigation. Each Party represents and warrants that no claim,
litigation, proceeding, arbitration, investigation or material controversy is
pending, has been threatened or is contemplated which, in its reasonable
opinion, would have a material adverse effect on a Party’s ability to enter into
this Agreement or perform its obligations hereunder.

6. A new Section 6.5 (“Sarbanes-Oxley Compliance”) is added to the Agreement as
follows:

 

6.5 Sarbanes-Oxley Compliance.

6.5.1 Cooperation.

Upon Sun’s reasonable request, Supplier shall cooperate with Sun in respect to
compliance with the Sarbanes-Oxley Act of 2002 and implementing regulations,
(“SOX”), including in particular but without limitation the adequacy of internal
control over financial reporting pursuant to Section 404 of SOX if and to the
extent that Supplier’s services affect Sun’s SOX compliance. Accordingly,
Supplier agrees to the following:

(a) Supplier shall maintain complete and accurate records and documentation of
transactions, processes and controls performed for Sun, if any, , especially as
they relate to Sun’s financial information and any required disclosures thereof,
which records and documentation will be subject to audit by Sun or its
representatives as provided in Section 7 below; and

(b) Supplier shall notify Sun immediately of any organization, security-related
or other issues that Supplier knows or suspects may reasonably affect the
ability of Sun to comply with SOX, including but not limited to any
security-related issue that affects any Deliverable.

6.5.2 SAS Audit.

In addition to obligations under Section 6.5.1, if Supplier is providing any
Services that (a) in whole or in part interface with, add to or modify any part
of Sun’s information systems that process financial transactions, (b) are used
in or support the preparation of financial reports, or (c) support the general
control environment of such information systems, including without limitation
program or project management and systems access or administration of the
financial control environment (“Financial Control Services”), then this
Section 6.5.2 applies. Otherwise, the provisions in this section 6.5.2 shall not
apply.

(a) Supplier agrees to be subject to a security audit , no more than once each
year, as it relates to this Agreement and the operations of Supplier in relation
to the Financial Control Services provided pursuant to this Agreement
(“Compliance Audit”). The Compliance Audit shall cover all of Supplier’s
facilities and operations involved with the

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6



--------------------------------------------------------------------------------

performance of the Financial Control Services and activities related to this
Agreement, including an inspection of facilities, access to relevant systems, a
review of relevant records and a review of relevant internal controls and
procedures. If necessary for the proper conduct of such Compliance Audits, upon
Supplier’s request, Sun shall, and shall use reasonable efforts to cause its
auditors to, provide reasonable information to and cooperation with Supplier and
its auditors, and to coordinate the related efforts of the auditors.

(b) The reports resulting from Compliance Audits shall be those known as
“readiness reports” (reports on policies and procedures placed in operation and
tests of operating effectiveness) in relation to SAS 70, or such other form as
agreed to in writing by Sun (“Reports”). Sun may provide the Reports to its
auditors, examiners, and other appropriate Third Parties. In addition, at any
time at Sun’s request, Supplier shall provide Sun with a confidential copy of
the then-current Report within ten (10) days of Sun’s request that Sun may
provide to its auditors on a confidential basis. Sun acknowledges that the
Reports will address multi-client purposes and that Supplier may use the Reports
for other purposes in Supplier’s discretion, including by sharing such Reports
with its own auditors and other customers.

(c) Each calendar quarter, an officer of Supplier shall certify to Sun in
writing that Supplier maintains an adequate internal control structure and
procedures for financial reporting that in all events complies with Applicable
Laws.

(e) The Compliance Audit and other procedures conducted pursuant to this
Section 6.5.2 shall be designed and conducted in a manner consistent with
prevailing industry standards for comparable audits or procedures, as such
standards evolve, including as mutually agreed, changing from the SAS No. 70
standard to another standard in the future.

6.5.3 Further Cooperation.

The parties acknowledge that its obligations under the Compliance Rules,
including without limitation Section 404 of SOX may change. Accordingly, the
parties agree to cooperate to modify the requirements and obligations set forth
in this Section 6.5 based on the evaluation and determination of these
obligations by Sun’s auditors acting reasonably from time to time including such
obligations as may arise due to changes in Compliance Rules, other Applicable
Laws, or standard practices

7. Section 7 (“Records, Audit Rights”) is amended to add in the following new
sub-Section:

7.4 Audit of Service Information. During the Term of this Agreement and
continuing until Supplier no longer has possession of any Service Information,
Supplier shall permit Sun, or Sun’s independent, professionally qualified
representative bound by a duty of confidentiality to audit, examine, and
inspect, at Supplier’s facilities and during normal business hours all processes
and controls performed for Sun or as part of this Agreement to comply with the
requirements of this Section 7.4 and to review and make copies of all relevant
records and documentation for the purpose of determining such Supplier
compliance.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

7



--------------------------------------------------------------------------------

8. Section 8.2 (“Data Privacy”) of the Agreement is deleted in its entirety and
replaced with the following:

8.2 Data Privacy and Protection of Personal Information

8.2.1 “Sun Personal Information” means any information or data received by
Supplier from or on behalf of Sun in connection with the performance of the
Services hereunder that (1) identifies an individual person or from which
identification of an individual person can be derived, including name, tax payer
or other identification number, address, telephone number, email address or
credit card information; or (2) is linked to an identified individual, such as
birth date, gender or marital status.

“Supplier Personal Information” means any information or data received by Sun
from or on behalf of Supplier in connection with this Agreement that
(1) identifies an individual person or from which identification of an
individual person can be derived, including name, tax payer or other
identification number, address, telephone number, email address or credit card
information; or (2) is linked to an identified individual, such as birth date,
gender or marital status.

 

  8.2.2 Use of Personal Information. Supplier use of any Sun Personal
Information shall be done solely on behalf of Sun for the purpose of providing
the Services to Sun. Supplier shall use Sun Personal Information only in
accordance with such instructions as Sun may from time to time provide or as
reasonably necessary for the purpose of providing the Services; Supplier shall
not use any Sun Personal Information in any manner that is not specifically
required to provide the Services.

 

  8.2.3 Request for Access. Unless explicitly directed to do so by Sun, Supplier
shall not respond to any requests for access to Sun Personal Information from
anyone other than Sun or from a governmental agency with a subpoena or similar
legal document compelling disclosure by Supplier. In the event of any request
for access to Sun Personal Information, Supplier shall immediately notify Sun in
writing, unless such notice is expressly prohibited by law.

 

  8.2.4 Transfer Across International Borders. Sun hereby acknowledges that
Services will require Supplier to receive, access, or transmit Sun Personal
Information across international borders, and that Sun will assure its own
compliance with relevant laws. The parties agree that they will each enter into
appropriate data transfer agreements with Sun and/or others as necessary to
assure compliance with applicable laws related to data privacy, security, and
data protection across international borders.

 

  8.2.5 Security Breach and Notice. Supplier will immediately notify Sun of any
actual or suspected unauthorized access to, disclosure of, or breach in the
security of Sun Personal Information in Supplier’s possession or control (a
“Security Incident”). In the event of a Security Incident, Supplier shall
cooperate with Sun with respect to preventing the Security Incident from
continuing or recurring, investigating the cause, and prosecuting Sun’s rights
as reasonably determined by Sun. If Sun reasonably determines that it is
necessary for Sun to notify any individuals, regulators, law enforcement
agencies, consumer reporting agencies, or others about the occurrence of the
Security Incident or if Sun

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

8



--------------------------------------------------------------------------------

 

determines that credit monitoring-type or similar remediation shall be offered
to affected persons as a result of the Security Incident, then, without limiting
Sun’s remedies with respect to the Security Incident, Supplier shall be
responsible for the cost and expense of any such notice, and/or remediation if
the Security Incident was caused by Supplier or its agents.

 

  8.2.6 Inability to Comply. Supplier shall promptly inform Sun if for any
reason Supplier cannot comply with the obligations in this Section 8.2 and its
subparts. In such event Sun is entitled to suspend Supplier’s access, use and/or
transfer of Sun Personal Information until such time as Supplier is able to
comply and/or, at Sun’s sole discretion, to terminate this Agreement, or
relevant part thereof, without penalty.

 

  8.2.7 Return or Destruction. All Sun Personal Information is and will remain
the property of Sun and all Supplier Personal information shall remain the
property of Supplier. Upon either party’s written request at any time during the
term of the Agreement, the other party shall (a) return the Sun Personal
Information to Sun or its agent or the Supplier Personal Information to Supplier
or its agent or (b) destroy the Sun Personal Information or Supplier Personal
Information as set forth in such written request. To the extent that Supplier’s
performance of Services is contingent upon use of such recalled or destroyed Sun
Personal Information, Supplier’s further performance of such Services shall be
excused.

 

  8.2.8 Duty to Protect. This section applies if in the course of Supplier’s
performance under this Agreement, Supplier has access to Sun Personal
Information or Sun has access to Supplier’s Personal Information. At all times
during the term of this Agreement, each party shall (a) maintain appropriate
technical and organizational measures to protect Personal Information that it
uses under the terms of this Agreement against unauthorized or unlawful
transfer, processing or alteration and against accidental access, loss, damage,
processing, use, transfer or destruction; (b) provide reliable and secure
systems operated by it or on its behalf of that process Personal Information in
connection with this Agreement; and (c) comply with all applicable privacy and
data protection laws governing customer, contractor and/or employee data.

 

  8.2.9 Duration. Notwithstanding any other terms of this Agreement, each
party’s obligations to keep Personal Information in strict confidence shall
continue so long as such party maintains any such Personal Information. Also
notwithstanding the terms of the confidentiality provisions of this Agreement,
there shall be no exception to any confidentiality obligations with respect to
Personal Information on account of any of the Personal Information being
publicly known or available through alternate (i.e., non-confidential or
non-private) sources.

 

  8.2.10 Notice to Supplier Employee. Supplier shall assure that all of its
employees, agents, and Subcontractors that perform any Services related to Sun’s
Personal Information shall be advised of, trained, and required by Supplier to

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

9



--------------------------------------------------------------------------------

 

comply with the requirements of this Section 8.2. In all events, Supplier shall
be liable to Sun for any breach of these obligations by any of such employees,
agents, and Subcontractors.

 

  8.2.11 Survival. The obligations to protect the Personal Information as set
forth herein shall survive termination and expiration of this Agreement until
all of the Personal Information is destroyed or returned. Each party shall
ensure the continued confidentiality and security of the Personal Information
under no less strict standards than those imposed herein, and shall not make any
use of the Personal Information, except as may be required by law. Supplier
shall maintain documentation of the destruction and at Sun’s request shall
certify the destruction of the Sun Personal Information.

 

  8.2.12 Indemnification. In the event of any breach of its obligations under
this Section 8.2, the breaching party will defend the indemnified party and its
affiliated companies, and their respective customers, officers, directors,
employees, agents, contractors, service providers, assigns and successors from
and against any and all claims, demands, actions, proceedings, or suits, and
hold them harmless from any resulting loss, damage, expense, cost (including
attorney’s fees) and liability.

 

  8.2.13 Compliance with Data Privacy Laws. Without limiting the foregoing, with
respect to any Personal Information, each party shall provide the other with
such assistance as may reasonably required to fulfill the respective party’s
responsibilities under all Applicable Laws related to privacy. Such laws include
all existing and future laws related to processing, collection, dissemination,
storage and destruction of Personal Information, data privacy, trans-border data
flow or data protection, including the implementing legislation and regulations
of the European Union member states under the European Union Directive 95/46/EC.

 

  8.2.14 Consumer Calling Campaigns. The parties acknowledge and agree that
Supplier is not providing consumer calling campaigns for Sun and shall not
provide any such services, nor shall the parties enter into any SOW or Ancillary
Document for such services without amending this Addendum or the Agreement to
include representations and warranties, and provisions for division of
responsibilities and indemnities related thereto, regarding Federal and State
Do-Not-Call, Privacy and SPAM laws.

9. New Section 17 (“Sun Facilities and Assets Associated with the Provision of
Services”), is added as follows:

17. Sun Facilities, Supplier Facilities and Assets Associated with the Provision
of Services

17.1 Physical Security. Sun is responsible for the physical security of the Sun
Facilities, provided that Supplier shall be responsible for: (i) compliance with
Sun’s physical security standards, requirements and procedures then in effect at
the Sun Facilities as described in Exhibit B, and any minimum legal
requirements; and (ii) the safety and

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

10



--------------------------------------------------------------------------------

physical access and control of the areas that Supplier is using in performing
the Services and Supplier shall not permit any person to have access to, or
control of, any such area unless such access or control is permitted in
accordance with control procedures approved by Sun or any higher standard agreed
to by Sun and Supplier. Supplier shall be solely responsible for compliance by
Workers with such control procedures, including obtaining advance approval to
the extent required.

17.2 Security. Supplier shall maintain and enforce and be responsible for
Supplier’s employees’, agents’ and Subcontractors’ compliance with the
operational, safety and security standards, requirements and procedures then in
effect at the Sun Facilities described in Exhibit B, as such standards,
requirements and procedures may be modified by Sun from time to time provided
Sun gives Supplier prior written notice of such operational, safety and security
standards, requirements and procedures (including modifications) then in effect
at the Sun Facilities.

17.3 Sun Rules and Compliance. Sun is responsible for the physical security of
the Sun Facilities, provided that in performing the Services and using the Sun
Facilities, Supplier shall observe and comply with all Sun policies, rules, and
regulations applicable to Sun Facilities or applicable to the provision of the
Services, which have been provided to and received by Supplier or Workers in
advance by such means as are generally used by Sun to disseminate such
information to its employees or contractors, including any Sun rules of conduct
and those applicable to specific Sun Facilities, to the extent provided to
Supplier, but excluding those aspects of Sun’s rules that are expressly stated
as only being applicable to Sun employees. Supplier shall be responsible for the
distribution of Sun Rules to Workers to the extent necessary and appropriate.
Additions or modifications to the Sun Rules will be communicated by Sun to
Supplier or Workers by such means generally used by Sun to disseminate such
information to its employees or contractors. Supplier and Workers shall observe
and comply with such additional or modified Sun Rules, it receives but excluding
those aspects of the Sun Rules that are expressly stated as only being
applicable to Sun employees.

17.4 Compliance with Applicable Laws at the Supplier and Sun Facilities.
Supplier, Workers and Sun employees, agents and contractors shall familiarize
themselves with the premises and operations at each Sun or Supplier Facility at
or from which Services are rendered and the Sun or Supplier rules applicable to
each such site and provided by Sun or Supplier as applicable. Supplier, Workers
and Sun employees, agents and contractors shall observe and comply with all
Applicable Laws related to the use of each Sun or Supplier Facility or the
provision of the services at the Sun or Supplier Facility, including
environmental laws and laws regarding all industrial insurance, security,
occupational health and safety, and export compliance.

17.4.1 In providing Services and performing its obligations under this
Agreement, Supplier shall: be responsible for the equipment, software, systems
and services supplied by Supplier in accordance with all Applicable Laws and
shall be responsible for any acts or omissions of Workers in contravention of
such Applicable Laws. Supplier and Workers also shall observe and comply with
all Sun Rules with respect to safety, health, security and the environment, to
the extent provided to and received by Supplier, and shall take all necessary
and appropriate precautions to avoid injury, property damage,

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

11



--------------------------------------------------------------------------------

spills or emissions of hazardous substances, materials or waste, and other
dangers to persons, property or the environment. To the extent required by Sun,
Workers shall receive prescribed training prior to entering certain Sun
Facilities.

17.5 Condition of the Facilities. The Parties agree that the Sun or Supplier
Facilities to be used by the other Party in performance of the Services will be
in suitable and good working condition consistent with the industry and will
contain all necessary tools and utilities (e.g., phone lines, computers, work
stations, etc.) for the Workers or the Sun employees to perform its obligations
under the SOW. Workers and Sun employees using the Sun or Supplier Facilities
will be treated in line with each Party’s treatment of its own employees and
consistent with the terms of this Agreement and any SOW.

10. New Section 21, Security Procedures, is added as follows:

21. SECURITY PROCEDURES

Supplier shall comply with Sun Security Procedures described on Exhibit C or
otherwise provided to Supplier. Subject to applicable security requirements, Sun
will permit Workers to use certain facilities (e.g., designated parking
facilities, cafeteria, and common facilities) at the Sun facilities that are
generally made available to contractors of Sun. Workers will not be permitted to
use Sun Facilities designated by Sun for the exclusive use of certain Sun
employees and will not be entitled to the provision or reimbursement of paid
parking by Sun.

11. Section 12.1 (“Supplier Indemnification”) is amended to add the following
new sub-Sections:

12.1.1 (d) Government Claims. Claims by government regulators or agencies for
fines, penalties, sanctions, underpayments or other remedies to the extent such
fines, penalties, sanctions, underpayments or other remedies caused by
Supplier’s failure to perform its responsibilities under this Agreement.

12.1.1(e) Employment Claims. Any claim arising from any; (i) violation by
Supplier, Supplier Affiliated Companies or Subcontractors, or their respective
officers, directors, employees, representatives or agents, of any Applicable
Laws or of any common law protecting persons or members of protected classes or
categories, including Applicable Laws prohibiting discrimination or harassment
on the basis of a protected characteristic; (ii) liability arising or resulting
from ****(iii) payment or failure to pay any salary, wages or other compensation
due and owing to any Workers; (iv) employee pension or other benefits of any
Workers; (v) other aspects of the employment relationship of Workers with
Supplier, Supplier’s Affiliated Companies or Subcontractors or the termination
of such relationship with Supplier, Supplier Affiliated Companies or
Subcontractors, ****(vi) any breach by Supplier, Supplier Affiliated Companies
or Subcontractors of ****and/or (vii) Workers opposing at any time****.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

12



--------------------------------------------------------------------------------

12.1.1(f) Exceptions to Indemnification for Employment Claims. Notwithstanding
the foregoing, where applicable, Sun agrees that Supplier shall not be required
to indemnify Sun for claims arising out of Sun and/or it’s employee’s actions
(i) directed toward Workers in violation of laws prohibiting harassment on the
basis of a protected characteristic, (ii) directed toward Workers in violation
of Applicable Laws pertaining to treatment of Workers, or (iii) involving
workplace health or safety claims pertaining to a violation of Applicable Laws
on Facilities, but excluding claims for workers’ compensation, health and
welfare benefits, time off benefits and similar state mandated benefit claims.

Section 12.1 is additionally amended as follows:

Section 12.1.1(a) shall be amended to read as follows: “personal injury
(including death) or tangible property damage caused by any negligent or
intentional acts or omissions of Supplier.”

12. Section 16.5 is revised to include the following at the end of the Section:

… Supplier, in furnishing services to Sun, is acting as an independent
contractor, and Supplier has the sole obligation to supervise, manage, contract,
direct, procure, perform or cause to be performed, all work to be performed by
Supplier under this Agreement.

13. A new Section 16.10 (“Force Majeure: Disaster Recovery”) is added as
follows:

16.10 Force Majeure: Disaster Recovery. No Party shall be liable for any default
or delay in the performance of its obligations under this Agreement or any
Companion Agreement if and to the extent such default or delay is caused,
directly or indirectly, by fire, flood, earthquake, elements of nature or acts
of God, wars, riots, civil disorders (other than strikes or other labor action
that are specific to Supplier), rebellions or revolutions, acts of terrorism or
any other similar cause beyond the reasonable control of such Party except to
the extent that the non-performing Party is at fault in failing to prevent or
causing such default or delay, and provided that such default or delay can not
reasonably be circumvented by the non-performing Party through the use of
commercially reasonable alternate sources, workaround plans or other means. A
strike, lockout or labor dispute involving Workers shall not excuse Supplier
from its obligations hereunder.

14. A new Section 14.3.5 (“Procedure upon Termination”) shall be added as
follows:

Upon any termination of an SOW by Sun for any reason, at Sun’s request Supplier
will assist Sun by providing transition services which shall be agreed upon by
the parties and Sun shall be obligated to pay for such services at rates agreed
upon by the parties in writing. Upon expiration of the Transition Period, if
applicable, or if not applicable, then upon any termination of an SOW or this
Agreement, (a) Supplier shall cease providing Services,; and (b) Supplier shall,
within ten (10) days or such reasonable time after termination, provide or
return to Sun all Sun Resources, Sun Confidential Information, and other
Deliverables owned by Sun pursuant to the Agreement.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

13



--------------------------------------------------------------------------------

15. Section 16.1 (“Notices”) shall be amended as follows:

Notices to Supplier shall be sent to Rainmaker Systems Inc.,

  Attn: CFO/Legal

900 East Hamilton Ave. Suite 400,

Campbell, CA 95008.

16. A new section 16.11 (“Government Calls”) shall be added as follows:

16.11 Government Calls. If the scope of any Statement of Work includes
Supplier’s handling of calls or related to data associated with Sun contracts
with US government agencies (“Government Contracts”), such calls will be
processed in the United States by Rainmaker Personnel who are US Citizens, and
who are Rainmaker employees, not contractors. Such calls will be processed in a
discrete portion of the Rainmaker or Sun Facility servicing such calls and will
be received via a separate phone number from other services provided by
Rainmaker in such facility. Additionally, Rainmaker will maintain the data on IT
systems that are located in the United States, and access to those systems will
be limited to US citizens only (including all Workers, end users and back-end
system administrators). This requirement shall exist as the result of a specific
US governmental regulation or requirement contained in Sun’s Government
Contracts. Rainmaker will establish a process for verifying US citizenship of
affected employees, and, at Sun’s request, will certify to Sun that the
Rainmaker Personnel providing services associated with Government Contracts are
US citizens.

17. All terms and conditions of the Agreement which are not inconsistent with
the terms of this Addendum shall remain in full force and effect.

 

RAINMAKER SYSTEMS, INC.     SUN MICROSYSTEMS, INC. By  

/s/ Steve Valenzuela

    By  

/s/ Mary Beth Walker

Printed Name: Steve Valenzuela     Printed Name: Mary Beth Walker Title: Chief
Financial Officer     Title: Vice President - GBO

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

14